Citation Nr: 0612870	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  00-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a loss of the sense 
of smell, to include as secondary to service-connected 
paresthesia of the left side of the tongue with hypesthesia 
of the left facial area.

2.  Entitlement to service connection for a major depressive 
disorder with chronic pain syndrome, to include as secondary 
to service-connected paresthesia of the left side of the 
tongue with hypesthesia of the left facial area.

3.  Entitlement to service connection for hearing loss of the 
left ear, to include as secondary to service-connected 
paresthesia of the left side of the tongue with hypesthesia 
of the left facial area.

4.  Entitlement to service connection for a left eye 
disability, to include as secondary to service-connected 
paresthesia of the left side of the tongue with hypesthesia 
of the left facial area.

5.  What evaluation is warranted for unilateral taste 
disturbance of the left side of the tongue, from March 25, 
1999?


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from April 2000 and February 2002 rating 
decisions which denied service connection for a loss of the 
sense of smell.  The February 2002 rating decision also 
denied entitlement to a compensable rating for a unilateral 
disturbance of taste on the left side of the tongue.  

The appeal also arises from a May 2003 rating decision which 
denied entitlement to service connection for a major 
depressive disorder with chronic pain syndrome, left ear 
hearing loss, and a left eye disability.

In May 2003, the Board denied service connection for loss of 
the sense of smell, and an initial compensable rating for a 
unilateral taste disturbance of the left side of the tongue.  
In August 2003, the VA Secretary filed a motion with the U.S. 
Court of Appeals for Veterans Claims (Court) to vacate the 
May 2003 Board decision and remand the matter to the Board.  
By Order of October 2003, the Court granted the motion, 
vacated the May 2003 Board's decision and remanded the matter 
for further action consistent with the motion.

The issues of service connection for loss of the sense of 
smell and entitlement to an initial compensable rating for a 
unilateral taste disturbance of the left side of the tongue 
were remanded by the Board in June 2004 for further 
development.


FINDINGS OF FACT

1.  Resolving doubt in favor of the veteran, a loss of the 
sense of smell is the result of an injury incurred in 
service.

2.  There is no competent medical evidence of a nexus between 
the veteran's major depressive disorder and any incident of 
active military service.

3.  There is no competent medical evidence of a nexus between 
the veteran's left ear hearing loss and any incident of 
active military service.

4.  The veteran does not have a left eye disability.

5.  Since March 25, 1999, a unilateral taste disturbance of 
the left side of the tongue has not been manifested by a 
complete loss of the sense of taste.


CONCLUSIONS OF LAW

1.  Service connection is warranted for a loss of the sense 
of smell, to include secondary to service-connected 
paresthesia of the left side of the tongue with hypesthesia 
of the left facial area.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2005).

2.  A major depressive disorder was neither incurred in or 
aggravated by active military service, nor is proximately due 
to or the result of a service-connected disability, and a 
psychosis may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2005).

3.  Left ear hearing loss was neither incurred nor aggravated 
during active military service, nor is it proximately due to 
or the result of a service-connected disability, nor may a 
left ear sensorineural hearing loss be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 
(2005).

4.  A left eye disability was neither incurred nor aggravated 
during active military service, nor is it proximately due to 
or the result of a service-connected disability. 38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 3.326.

5.  Since March 25, 1999, the criteria for a compensable 
disability rating for a unilateral taste disturbance of the 
left side of the tongue have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.31, 4.87a, Diagnostic Code 6276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.   Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2003 and 
September 2004 correspondence fulfills the provisions of 
38 U.S.C.A. § 5103(a) save for a failure to provide 
notice of the type of evidence necessary to establish 
disability ratings and effective dates for the 
disabilities on appeal.  While this notice was provided 
after the ratings in question, thereafter the appellant 
was provided a meaningful opportunity to participate in 
his appeal.  The claims were then readjudicated in a 
December 2005 supplemental statement of the case.  
Accordingly, the failure to provide notice prior to the 
rating decisions in question is harmless.  Further, the 
failure to provide notice concerning the type of 
evidence necessary to establish disability ratings and 
effective dates for the disabilities on appeal is 
harmless because the preponderance of the evidence is, 
in general, against the appellant's claims.  Hence, any 
questions as to the appropriate disability ratings and 
effective dates to be assigned are moot.  

To the extent that the Board grants service connection for a 
loss of the sense of smell the Board notes that the RO has 
yet to assign a disability rating or an effective date.  As 
such, it is premature to determine whether the appellant will 
be prejudiced by that assignment.  Should the appellant 
disagree with the rating or effective date assigned he may 
exercise his right to appeal.  Hence, at this time the Board 
finds that the appellant is not prejudiced by its decision to 
grant service connection for a loss of small without still 
further development.  

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
to include the conduct of appropriate examinations.  There is 
no indication that additional pertinent evidence remains 
unsecured.  Hence, VA has fulfilled its duties under the 
VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

II.  Background

The veteran's service medical records do not show complaints 
or treatment for loss of the sense of smell, a psychiatric 
disorder, hearing loss, or a left eye disability.

During dental treatment in June 1977, the veteran reported 
paresthesia of the left side of the tongue.  He was diagnosed 
with paresthesia of the lingual branch of V3 secondary to 
extraction of tooth number 17.  A December 1977 treatment 
note includes the veteran's continuing complaints of numbness 
of the left side of the tongue as well as the gum.  The 
assessment was nerve damage secondary to anesthesia.  

At his January 1979 separation examination the veteran 
reported severe tooth or gum trouble.  No dental or pertinent 
findings were recorded.  The veteran was evaluated as 
clinically normal from a psychiatric perspective, and his 
eyes and ears were also normal  A hearing loss consistent 
with 38 C.F.R. § 3.385 (2005) was not shown.  

In June 1979, the veteran filed his original application for 
compensation seeking service connection for loss of feeling 
on the left side of his tongue and gum.  By a rating decision 
of June 1979, service connection was established for 
paresthesia to the left side of the tongue.

Reports of VA examinations in June 1980 and October 1982 do 
not include complaints and/or findings pertaining to a loss 
of the sense of smell.

In October 1999, the veteran claimed that he suffered from 
reduced ability to smell due to his service-connected 
paresthesia.

During a VA examination in January 2000, the veteran reported 
an inability to taste on the left side of his tongue.  There 
were no reported complaints with regard to his ability to 
smell.  Testing of cranial nerve I showed normal smell 
bilaterally. Taste on the tongue was tested by sugar and 
salt.  The veteran was not able to identify the taste on the 
left side of the tongue, either anteriorly or posteriorly.  
He was, however, able to differentiate taste on the right 
side of the tongue.  

The examiner noted that although the veteran had alleged 
injury related to his dental surgery in 1977, at his 
neurological examination he was very inconsistent.  His 
symptoms and signs were outside the distribution of the 
cranial nerves.  The examiner indicated that, for example, 
the decreased pin appreciation was not over only in the 
trigeminal distribution, but also into the cervical 
dermatomes.  In addition, he non-anatomically divided the 
tuning fork over the left side of the skull.  The veteran 
also reported decreased auditory acuity in the left ear 
despite normal audiograms.  His overall signs suggested 
embellishment of his symptoms and the examiner was not able 
to demonstrate any objective cranial nerve dysfunction.

During a VA examination in February 2002, the veteran 
reported that he had almost completely lost the ability to 
smell slight odors, although he was able to detect strong 
pungent odors.  He also stated that he had lost the sense of 
taste on nearly the entire hemitongue except for a portion on 
the right posterior tongue around which he was able to taste.  
The veteran underwent smell testing which resulted in a score 
of 21 out of 40 correct.  The examiner opined that such 
results were indicative of normal sense of smell for a 42-
year-old man.

At his September 2002 RO hearing, the veteran testified that 
he could only smell strong odors and that all other smells 
were diminished.  The veteran testified that he could taste 
on a little piece of the right side of the tongue.  He also 
indicated that he had a problem with hot and cold on the part 
that he could not taste on.  The veteran explained that he 
could not feel hot and cold on that part of his tongue.  

In a September 2002 letter, private physician Yahya Fadl, 
M.D. indicated that the veteran's lingual nerve injury 
resulted in progressive numbness, pain on the left side of 
the face and lack of taste on the left side of the tongue.

Medical records received from Vijay Ragoor, M.D., dated 
December 2002 to January 2003 show a diagnosis of 
anxiety/depression.  In February 2003, it was noted that the 
veteran still had decreased concentration at work and was 
depressed.

At an April 2003 VA examination the veteran reported no 
history of formal psychiatric treatment, but reportedly had 
been told to see a psychiatrist.  He stated that for the last 
couple of years his primary care physician and neurologist 
had prescribed psychotropic medications.  Reportedly the 
medication was helpful in limiting irritability, improving 
stamina, and helping the appellant to sleep.  Still, he 
reported being extremely depressed with loss of motivation, 
anhedonia, fatigue, lack of energy, difficulty sleeping, 
irritability, great sadness, extreme loss of libido, and an 
overwhelming sense of hopelessness and helplessness about his 
future.  

The veteran reported that his inability to escape the odd 
feelings in his tongue and on the side of his face and head 
interfered with his ability to function at work because it 
impaired his concentration and then he made errors.  It also 
interfered with his family life in terms of his loss of 
libido and also his tendency to not want to be close to 
people because he was completely obsessed with his facial 
sensations and lack thereof.  Following a mental status 
examination the veteran was diagnosed with a recurrent major 
depressive disorder.  The examiner opined that it was 
unlikely that the disorder was secondary to a medical 
condition that occurred as a consequence of the 1977 event.  
That is, it was unlikely that all of his symptoms and 
difficulties were solely a consequence of that event.  

At a May 2003 VA audiological examination the veteran 
complained of random, variable periodic left sided tinnitus.  
He also complained of intermittent left ear fullness.  The 
appellant believed that both were related to an in-service 
cranial nerve injury.  The veteran reported that several 
physicians had told him that his left ear canal was abnormal, 
and he noted that his left ear hearing was poorer.  

The results of a hearing test showed normal hearing to mild 
loss in both ears.  The left ear was slightly worse than the 
right.  Left ear pure tones in thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
35
35
35

The four frequency pure-tone average for the left ear was 
33.75 decibels, and his left ear word recognition score was 
96 percent.  The diagnoses were tinnitus and sensorineural 
hearing loss.

The veteran reported to the audiologist that he worked in the 
motor pool while in-service from 1976 to 1979.  Thereafter, 
he worked for a limited time in a glass factory and now 
worked at the post office.  The examiner opined that based on 
the veteran's verbal history, it would not be unusual, with 
some facial or cranial nerve problem, that the nerve disorder 
might be associated with some eustachian tube problems that 
could cause a feeling of left sided fullness or pressure.  
Still, based on a review of the records that were "not" 
(sic) (now?) in the claims file, and based on a clinical 
examination of the appellant, the examiner opined that it 
would not be at least as likely as not that hearing loss was 
secondary to fifth cranial nerve paralysis.  

At his May 2003 VA eye examination, the veteran reported that 
he had two left sided wisdom teeth extracted in 1977, and 
that ever since he had left sided facial numbness and a dull 
aching pain on that side of the face.  The veteran also 
reported left eye trouble since approximately six months 
after the 1977 dental work when the left eye tended to 
"float outward" toward the left on occasion when fatigued.  
He also felt that the left eye was dry all the time and did 
not open as well as the right eye in the morning.  The 
appellant stated that he noted these symptoms fairly often 
since 1977 or 1978.  The veteran denied ever seeing an eye 
doctor.  The examiner noted that there were no reports in the 
claims file regarding these episodes.  

The veteran also reported three separate episodes when he was 
missing portions of his central vision.  These episodes 
lasted 10-15 minutes and then spontaneously cleared.  All of 
these episodes occurred three to four years ago, with none 
recently.  These were most consistent with ocular migraine 
episodes.  

Examination revealed a healthy ocular system bilaterally.  
The examiner reassured the veteran, and invited him to return 
to the Eye Clinic for a re-examination at any time that he 
had any ocular or visual problem.  

VA treatment records dated from 2003 to 2004 show treatment 
for the veteran's complaints of facial pain and depression.

A letter dated April 2004 from Carl H. Snyderman, M.D., 
indicated that the veteran's physical examination revealed 
decreased sensation of the left trigeminal nerve in all three 
divisions.  Motor function was intact.  Small exostoses of 
the left external auditory canal were present.  Examination 
of the oral cavity was normal.  A decreased gag sensation was 
noted in the left base of the tongue area.  The remainder of 
the cranial nerves were intact.  Nasal endoscopy revealed 
decreased sensation of the left nasal cavity and a right 
septal deviation.  There was no evidence of airway 
obstruction at the skull base.  Olfactory function was 
assessed with the Sensonic 40 scratch and sniff test, which 
revealed 16 out of 40 correct responses.  The examiner stated 
that this was consistent with anosmia or total loss of smell 
function.  The examiner opined that the veteran's current 
condition was related to the procedure done in the military.  
He had multiple idiopathic cranial nerve deficits on the left 
side, including cranial nerves I, V, and IX/X.  A review of 
the MRI scan was recommended.  The examiner indicated that 
due to the long time interval between onset of symptoms and 
his office visit, it was believed it was unlikely that there 
was an active process going on.  The veteran appeared to have 
a complete loss of olfactory function, and no recovery was 
expected.  

III.  Service connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).

A.  Loss of sense of smell

The evidence regarding the claim for loss of the sense of 
smell is in relative equipoise regarding the merits of the 
veteran's claim.  

At his February 2002 VA examination, the veteran reported 
that he had almost completely lost the ability to smell 
slight odors, although he was able to detect strong pungent 
odors.  The examiner indicated that the veteran underwent 
smell testing which resulted in a score of 21 out of 40 
correct.  The examiner opined that such results were 
indicative of normal sense of smell for a 42 year old man.  

A letter dated April 2004 from Carl H. Snyderman, M.D., 
indicated that olfactory function was assessed with the 
Sensonic 40 scratch and sniff test, which revealed 16 out of 
40 correct responses.  The examiner stated that this was 
consistent with anosmia or total loss of smell function.  The 
examiner opined that the veteran's current condition was 
related to the procedure done in the military.  The veteran 
was noted as having multiple idiopathic cranial nerve 
deficits on the left side, including cranial nerves I, V, and 
IX/X.

Therefore, the evidence when viewed in the aggregate raises 
at least a reasonable doubt that the veteran's loss of the 
sense of smell is the result of an incident in service.  
Resolving reasonable doubt in the veteran's favor service 
connection for a loss of the sense of smell is granted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Major depressive disorder

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a major depressive 
disorder.  Service medical records are negative for any 
complaints, treatment, or diagnoses of a psychiatric disorder 
to include a major depressive disorder.  

Post-service medical records do not show a psychiatric 
diagnosis prior to the 2002 diagnoses of anxiety and 
depression.  Further, none of the competent evidence 
demonstrates or suggests a causal connection between the 
veteran's current psychiatric disability and military 
service.  An April 2003 VA examiner found that the veteran 
had a recurrent major depressive disorder, but the examiner 
opined that it was unlikely that the disorder was secondary 
to a medical condition that occurred as a consequence of the 
1977 incident.  Accordingly, service connection is not 
warranted for a major depressive disorder.  The veteran did 
not have a psychiatric disability until many years after his 
active service ended, and there is no medical evidence 
indicating that any current psychiatric disability is related 
to any in-service disease or injury.  Therefore, the benefit 
of the doubt doctrine is not for application, and entitlement 
to service connection must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

C.  Left ear hearing loss

Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  The requisite link between a 
current disability and military service may be established, 
in the absence of medical evidence that does so, by medical 
evidence that the veteran incurred a chronic disorder in 
service and currently has the same chronic disorder, or by 
medical evidence that links a current disability to symptoms 
that began in service and continued to the present.  Savage 
v. Gober, 10 Vet. App. 488,498 (1997); 38 C.F.R. § 3.303(b).

The veteran showed a hearing loss for VA purposes at his May 
2003 VA examination.  38 C.F.R. § 3.385 (2005).  While the VA 
examiner opined that it would not be unusual for the 
appellant to be experiencing a feeling of left sided fullness 
or pressure due to his cranial nerve problem.  The examiner 
also opined that based on an examination of the appellant and 
a review of the record that it was not at least as likely as 
not that the hearing loss was related to fifth cranial nerve 
paralysis.  There is no competent evidence to the contrary.  
Hence, the preponderance of the evidence is against 
entitlement to service connection for a left ear hearing 
loss.

D.  Left eye disability

There is no medical evidence that the veteran currently has a 
disability of the left eye.

In the absence of competent medical evidence of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Id.  Where the evidence does not establish a 
present disability there can be no valid claim for service 
connection.  

As is noted above, the veteran asserts that he is entitled to 
service connection for a left eye disability; however, there 
is no medical evidence of record, which establishes that he 
currently has this disability.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present.  In the absence 
of a current disability, as defined by governing law, the 
claim must be denied.

III.  Compensable rating for unilateral taste disturbance of 
the left side of the tongue

Criteria

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection. See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran is currently assigned a noncompensable rating for 
loss of sense of taste under the provisions of 38 C.F.R. § 
4.87a, Diagnostic Code 6276.  He contends that his loss of 
sense of taste is more disabling than currently evaluated and 
he has appealed for an increased rating.

Under Diagnostic Code 6276, the schedular criteria provide a 
10 percent disability rating for complete loss of sense of 
taste.  The Note to Diagnostic Code 6276 states that an 
evaluation will be assigned under Diagnostic Code 6276 only 
if there is an anatomical or pathological basis for the 
condition.  See 38 C.F.R. § 4.87a.

Analysis

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against a compensable 
evaluation for loss of sense of taste since March 25, 1999.  
As stated previously, the veteran is currently assigned a 
noncompensable disability rating under 38 C.F.R. § 4.87a, 
Diagnostic Code 6276.  A 10 percent disability rating is only 
warranted if the veteran has a complete loss of sense of 
taste.  Medical records show that the veteran lost the sense 
of taste on the left side of the tongue, but the appellant 
testified that he could taste on a piece of the right side of 
his tongue.  Absent objective medical evidence that the 
veteran has sustained a "complete" loss of sense of taste, a 
compensable rating evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to a compensable 
evaluation for a loss of sense of taste from March 25, 1999 
to the present.  The veteran's disability has been 
appropriately rated as noncompensable.  The benefit sought on 
appeal is accordingly denied.




ORDER

Entitlement to service connection for a loss of the sense of 
smell is granted.

Entitlement to service connection for a major depressive 
disorder, a left ear hearing loss, and a left eye disability 
is denied.

Entitlement to a compensable rating for a unilateral taste 
disturbance of the left side of the tongue since March 25, 
1999, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


